DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

June 29, 2011

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and & Certification (CMCS)

SUBJECT:

Update on Medicaid/CHIP and Annual Re-determination of Medicare Part D

This Informational Bulletin covers two important topics of interest to States:
• New Medicaid Tobacco Cessation Services; and
• Annual Re-determination of Medicare Part D Low-Income Subsidy Deemed Status: “Redeeming”
New Tobacco Cessation Services
On Friday, June 24, 2011, CMCS released a State Medicaid Director’s letter providing
information that we hope will be helpful to States as they work to reduce tobacco utilization.
The letter provides guidance on the implementation of section 4107 of the Patient Protection and
Affordable Care Act to provide Medicaid coverage of tobacco cessation services, including
counseling and pharmacotherapy, to pregnant women as recommended by the 2008 Public
Health Service (PHS) Clinical Practice Guidelines.
The guidance further encourages States to provide tobacco cessation services for all Medicaid
beneficiaries and clarifies that telephone “quitlines” will be coverable for the first time as an
optional administrative activity in Medicaid and eligible for the 50 percent federal matching rate.
For more information on the new tobacco cessation services, please visit:
http://www.cms.gov/smdl/downloads/SMD11-007.pdf.
Annual Re-determination of Medicare Part D Low-Income Subsidy Deemed Status: “Redeeming”
The Centers for Medicare & Medicaid Services (CMS) is now preparing for the annual redetermination of Medicare Part D low-income subsidy (LIS) deemed status, also known as
“re-deeming.”
The information below is to help States understand the process and their role in ensuring that
dual eligible beneficiaries have timely, affordable, and comprehensive coverage under the
Medicare Part D prescription drug benefit.

2|Page- Informational Bulletin

Background
The Medicare LIS provides extra help for beneficiaries who have limited income and resources
to help pay their Medicare prescription drug plan’s premiums, co-payments and the annual
deductible. Medicare beneficiaries who automatically qualify (are deemed eligible) for LIS
include full-benefit dual eligible individuals, partial dual eligible individuals (Qualified Medicare
Beneficiaries [QMB-only], Specified Low-Income Medicare Beneficiaries [SLMB-only],
Qualifying Individuals [QI]), and people who receive Supplemental Security Income (SSI)
benefits but not Medicaid. Additionally, individuals with limited incomes and resources who do
not automatically qualify can apply for a LIS and have their eligibility determined by either the
Social Security Administration (SSA) or their State Medicaid agency. Details on the LIS benefit
may be found in Chapter 13 of the Medicare Prescription Drug Benefit Manual, on our website
at http://www.cms.gov/PrescriptionDrugCovContra/Downloads/R7PDB.pdf.
Process for Re-determining LIS Eligibility for People who automatically Qualify
In July of each year, CMS begins the process of determining if beneficiaries with LIS in the
current calendar year will automatically qualify for LIS in the next calendar year. During this
time, CMS uses State Medicare Modernization Act (MMA) and SSA files to initiate the
eligibility process in re-deeming full dual and partial dual eligible individuals and SSI-only
eligible individuals.
Individuals reported as full-benefit dual eligible beneficiaries, partial dual eligible beneficiaries,
or SSI recipients for any month between July and December of the current year will have their
LIS deemed status extended to December 31 of the next calendar year. For example, if a
beneficiary is determined to have full or partial dual status in July 2011, their eligibility will be
extended to December 31, 2012. Additionally, a beneficiary’s co-payment level for 2012 will be
determined by type of dual eligibility, income, and institutional status reported in or after July
2011.
The CMS will continue to look for individuals whom States report as full or partial duals after
July and will re-deem them for the next calendar year. For example, if a beneficiary is reported
on a September MMA file as retroactively eligible for just the month of August 2011, the person
will be re-deemed for 2012; if a person is reported on that same file as retroactively eligible for
only May 2011, s/he will not be re-deemed for 2012.
Finally, if a beneficiary was previously deemed eligible for LIS based on State data, but does not
appear as subsidy-eligible in July or subsequent State MMA files, s/he will not be re-deemed for
the next calendar year. Deemed status will end on December 31 of the current calendar year.
What Do States Need to Do?
We cannot overemphasize the importance of the accuracy and completeness of State MMA files
submitted starting in July for the process of re-determining deemed status. States’ inclusion or
exclusion of beneficiaries from their July through December 2011 MMA files will determine
whether those beneficiaries will be deemed eligible for the low-income subsidy for 2012.

3|Page- Informational Bulletin

We strongly recommend that States use the information in our September redeem file to screen
these individuals for eligibility for Medicaid or any of the Medicare Savings Programs, or to
work with them to apply for LIS.
Notices to Beneficiaries
In September, CMS and SSA will issue a joint mailing to beneficiaries whose deemed status will
not continue into the next calendar year based on their absence from the State’s July or August
State MMA files or SSA’s August file. This mailing will include a personalized letter on gray
paper from CMS explaining their loss of LIS, an SSA application for extra help, and a postagepaid return envelope to assist the individual in re-establishing eligibility for the subsidy for the
following calendar year.
In early October, individuals whose LIS will continue but will have a change in their co-payment
level in the next calendar year will receive a personalized letter on orange paper from CMS
outlining the changes that will be effective January 1.
If any individual who received a gray notice informing them of their loss of deemed status
subsequently becomes newly eligible for Medicaid in future months, CMS will mail them a new
letter on purple paper informing them that they now automatically qualify for LIS.
Model versions of these notices, along with a beneficiary fact sheet and partner tip sheet, will be
available in August at
http://www.cms.hhs.gov/LimitedIncomeandResources/LISNoticesMailings/list.asp#TopOfPage.
Please note that individuals who continue to qualify for LIS without any change to their
copayment level in 2012 will not receive a notice.
CMS Notification to States
In September, CMS will provide information to States about their residents who will lose
deemed status effective January 1, 2012. We strongly recommend that States use this
information to screen these individuals for eligibility for Medicaid or any of the Medicare
Savings Programs, or to work with them to apply for LIS. More specific information, including
the file format, will be provided separately.
The CMS will also provide data on the MMA State response file on the re-deemed status of
those reported on a given file. For example, the results of data submitted by the State for
re-deeming on July 12 will appear on the CMS-generated MMA response file that will be sent
back to the State within an estimated 48 hours, or by July 14. The following data will appear in
the response file when the beneficiary has been re-deemed:
•
•
•
•

Beneficiary Copay Type = D
Beneficiary Copay Level = 1, 2, or 3
Copay Start Date = 01/01/2012
Copay End Date = 12/31/2012

4|Page- Informational Bulletin

Additional Information
The CMS will continuously provide the resources and assistance individuals need to ensure that
all eligible beneficiaries receive help paying for Medicare prescription drug coverage. In support
of this effort, we are working with States, SSA, State Health Insurance and Assistance Programs
(SHIPs), physicians, pharmacists, prescription drug plans and hundreds of partner organizations
across the country to reach beneficiaries with messages and guidance. Our customer service
representatives at 1-800-MEDICARE are prepared to answer questions and to guide
beneficiaries through the process of applying for LIS, and relevant information is posted on our
consumer website, www.medicare.gov.
The CMS appreciates States’ continued assistance in ensuring that dual eligible beneficiaries
have timely, affordable, and comprehensive coverage under the Medicare Part D prescription
drug benefit. For further information about the LIS re-deeming process, please contact Tracey
Baker at 410-786-7794 or at tracey.baker@cms.hhs.gov.
I hope you will find this information helpful.

